Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a collapsible light modifier comprising: 
a plurality of rods, which can be mutually interconnected one after the other between a first terminal portion and an opposite second terminal portion to form a frame of said light modifier and which can be mutually disconnected to disassemble said frame with a fabric connected thereto
each rod is bound to at least one adjacent rod by a binding element provided between each pair of adjacent rods to keep the rods bound to each other when the frame is assembled and disassembled 
wherein each of said first terminal portion and said second terminal portion comprises a first end, which is connected to a respective rod, and an opposite second end, which is separate and unbound to any rod or any other terminal portion, 
when said plurality of rods is mutually interconnected, second ends of said first terminal portion and said second terminal portion can be connected to each other in order to form a closed frame

wherein each of said first terminal portion and said second terminal portion comprises a first end which is connected to a respective rod, and an opposite second end, which is separate and unbound to any rod or any other terminal portion.  Given the teachings there is no motivation to modify Homeyer to make the first and second terminal parts separate in this manner since the object of Homeyer’s invention is a collapsible frame that stays completely connected and intact when disassembled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIRILLA ‘758, SHEN ‘682, WEHBE ‘506 are cited for having a collapsible frame for photography. Kim ‘510 is cited for being a foldable softbox for photography. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875